 


109 HR 2179 IH: To extend the suspension of duty on hexanedioic acid, polymer with 1,3-benzenedimethanamine.
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2179 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Mr. Forbes introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the suspension of duty on hexanedioic acid, polymer with 1,3-benzenedimethanamine. 
 
 
1.Hexanedioic acid, polymer with 1,3-benzenedimethanamine 
(a)AmendmentHeading 9902.01.71 of the Harmonized Tariff Schedule of the United States (relating to hexanedioic acid, polymer with 1,3-benzenedimethanamine) is amended by striking 12/31/2006 and inserting 12/31/2008. 
(b)Effective date 
(1)In generalThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
(2)Retroactive applicationIf the date of the enactment of this Act occurs on or after January 1, 2007, then notwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law, and upon proper request filed with the Bureau of Customs and Border Protection not later than 180 days after the date of the enactment of this Act, any entry, or withdrawal from warehouse for consumption, of goods described in heading 9902.01.71 of the Harmonized Tariff Schedule of the United States which— 
(A)was made after December 31, 2006, and before the date of the enactment of this Act, and 
(B)would have been subject to no duty had the amendment made by subsection (a) been in effect on the date of such entry or withdrawal,shall be liquidated or reliquidated as if the amendment made by subsection (a) applied to such entry or withdrawal. 
 
